Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 1 of 10 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 LETTERVA RIES,

                Plaintiff,                            Case No.:
 v.

 TRUECORE BEHAVIORAL
 SOLUTIONS, LLC,

             Defendant.
 ________________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW, Plaintiff, LETTERVA RIES, by and through his undersigned counsel

 and sues the Defendant, TRUECORE BEHAVIORAL SOLUTIONS, LLC (hereinafter

 referred to as “TRUECORE ” or “Defendant”) and states as follows:

                               JURISDICTION AND VENUE

          1.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367.

          2.    Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                           PARTIES

          3.    Defendant, TRUECORE, is a Foreign Limited Liability Corporation authorized

 and doing business in this Judicial District. At all times material, Defendant operated and

 managed the Polk Halfway House, which provides detention and rehabilitation services for

 youth.



                                          Page 1 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 2 of 10 PageID 2




         4.      Plaintiff, LETTERVA RIES, is a resident of Polk County, Florida. At all times

 material, Plaintiff was an employee of Defendant within the meaning of the Age

 Discrimination in Employment Act and the Florida Civil Rights Act.

                                   GENERAL ALLEGATIONS

         5.      At all times material, Defendant acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         6.      At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employer.

         7.      Plaintiff has retained the undersigned counsel to represent him in this action

 and is obligated to pay them a reasonable fee for their services.

         8.      Plaintiff requests a jury trial for all issues so triable.

                            ADMINISTRATIVE PREREQUISITES

         9.      Plaintiff, LETTERVA RIES, timely filed a Charge of Discrimination with the

 Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

 Human Relations (“FCHR”) on July 25, 2019. Plaintiff’s Charge of Discrimination is attached

 as Exhibit A.

         10.     On August 19, 2019, the EEOC issued a Dismissal and Notice of Rights related

 to Plaintiff’s Charge of Discrimination. A copy of the Dismissal and Notice of Rights is

 attached as Exhibit B. This Complaint has been filed within ninety (90) days of the issuance

 of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions precedent to

 filing this Complaint.



                                             Page 2 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 3 of 10 PageID 3




        11.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

 claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

 and eighty (180) days have passed since the filing of the Charge.

                                  FACTUAL ALLEGATIONS

        12.     Plaintiff is 54 years old.

        13.     On or about June 12, 2006, Plaintiff began her employment with Defendant as

 a Youth Care Worker I, working at Polk Juvenile Correctional. In or around 2008, Plaintiff t

 to Palmetto Youth Academy and later received a promotion to a supervisory position. In or

 around 2011, Plaintiff transferred to Polk Halfway House where she remained until the

 conclusion of her employment with Defendant.

        14.     In or around May 2018, Plaintiff was promoted to the position of Shift

 Supervisor, which she held until the end of her employment with Defendant.

        15.     Plaintiff performed her job well for Defendant. Her performance reviews met

 or exceeded yearly goals. Additionally, Plaintiff earned bonuses and was promoted during her

 employment with Defendant.

        16.     In or around October 2018, Antwan Coles (Assistant Facility Administrator)

 became Plaintiff’s supervisor.

        17.     After becoming Plaintiff’s supervisor, Coles began treating Plaintiff and other

 employees over the age of forty (40) less favorably than the younger employees.

        18.     For example, Coles made multiple comments about older employees and his

 preference for younger employees. Those comments include, but are not limited to:

                (a)     repeatedly referring to Plaintiff and other older workers as “old eggs”;



                                             Page 3 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 4 of 10 PageID 4




                (b)     referring to Plaintiff’s co-worker as “too old”;

                (c)     bragging about getting the older staff out of the facility;

                (d)     discussed his plan of getting rid of older workers and replacing them
                        with “fresh blood”;

                (e)     stating to one of Plaintiff’s co-workers: “if you’re too old for this, you
                        need to go.

        19.     In addition, Joseph L. Seeber (Facility Administrator), made age-based

 comments in the workplace. The comments include, but are not limited to: referring to Plaintiff

 and other employees as “too old” and referring to Plaintiff’s co-worker as an “older guy.”

        20.     Furthermore, Coles began terminating employees over the age of forty (40) or

 forcing them to resign.

        21.     In or around February 2019, Plaintiff objected to Coles’ directive to work her

 shift with an inappropriate staff-to-youth ratio.   Prior to her scheduled shift, after learning

 about staff-to-youth ratio concerns, Plaintiff called Coles and objected to the improper staff-

 to-youth ratio and discussed a security alert with a youth who threatened to run away. Coles

 told Plaintiff that he was going to do what his supervisor told him to do. Plaintiff objected

 again and Coles directed Plaintiff to contact Anna Bennett (Human Resources). Plaintiff

 complied, contacted Bennett, explained the situation, and objected to the improper staff-to-

 youth ratio. Bennett said that she understood Plaintiff’s frustration, but denied telling Coles

 that Defendant could be out of ratio. Bennett further informed Plaintiff that she would call and

 talk to Coles about the ratio issue. When Plaintiff arrived for the start of her scheduled shift,

 she learned from the prior shift’s supervisor (Christopher Howard) that the “hold over”

 employee was staying so they would be in ratio.       Howard told Plaintiff that the additional



                                           Page 4 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 5 of 10 PageID 5




 employee was staying on because Plaintiff called Bennett and objected to Defendant being out

 of ratio.

         22.    After Plaintiff’s objection to the illegal activity, Coles began retaliating against

 Plaintiff. For example, Coles arbitrarily reassigned Plaintiff’s scheduled work shift, requiring

 Plaintiff to work on her usual days off.

         23.    In or around February 2019, after objecting to the illegal activity, Plaintiff was

 falsely accused by Coles of misplacing the facility keys and issued a written warning. Other

 than the receipt of this written warning, Plaintiff never received any type of disciplinary action

 during her thirteen (13) years of employment with Defendant.

         24.    Ultimately, it was learned that another staff member had the keys in their

 possession. Plaintiff protested the written warning for what is perceived a minor infraction,

 but the written warning was not rescinded.

         25.    Plaintiff has personal knowledge that other staff members accidently left the

 facility with the keys, but did not receive disciplinary action.

         26.    On May 16, 2019, at the end of Plaintiff’s shift, Plaintiff was terminated by

 Coles in the presences of Seeber. Human Resources was not present in Plaintiff’s termination

 meeting.

         27.    At the termination meeting, Coles falsely accused Plaintiff of failing to perform

 a simulated fire drill in May 2019 and intentionally documenting the incorrect hour on the fire

 drill. The accusations made by Coles are false. The simulated fire drill, which is routine

 procedure in the facility, was performed. Moreover, other staff members engaged in the

 simulated drill and signed the form indicating the same.



                                            Page 5 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 6 of 10 PageID 6




         28.       There are cameras in the facility to show the date and time that the fire drill

 occurred, along with the staff members present. However, Plaintiff was not allowed to view

 the cameras and was not provided with the original document to prove that Plaintiff completed

 the fire drill.

         29.       Plaintiff was replaced by a substantially younger individual.

                                COUNT I
        AGE DISCRIMINATION IN EMPLOYMENT ACT—DISCRIMINATION

         30.       Plaintiff, LETTERVA RIES, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-nine (29).

         31.       Plaintiff is a member of a protected class under the Age Discrimination in

 Employment Act and was qualified for her job with Defendant.

         32.       By the conduct described above, Defendant engaged in unlawful employment

 practices and discriminated against Plaintiff on account of her age in violation of the Age

 Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.                   Specifically,

 Defendant terminated Plaintiff’s employment because of her age.

         33.       Defendant knew or should have known of the discrimination.

         34.       Defendant’s unlawful and discriminatory employment practices toward

 Plaintiff were intentional and willful.

         35.       Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federal-protected rights of Plaintiff.

         36.       As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.




                                            Page 6 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 7 of 10 PageID 7




        WHEREFORE, Plaintiff, LETTERVA RIES, demands a trial by jury and judgment

 against Defendant, TRUECORE BEHAVIORAL SOLUTIONS, LLC, for:

                a.     Back pay and benefits;

                b.     Interest on back pay and benefits;

                c.     Front pay and benefits;

                d.     Liquidated damages;

                e.     Injunctive relief;

                f.     Attorneys’ fees and cost;

                g.     For any other relief this Court deems just and equitable.

                                COUNT II
              FLORIDA CIVIL RIGHTS ACT – AGE DISCRIMINATION

        37.     Plaintiff, LETTERVA RIES, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-nine (29).

        38.     Plaintiff is an individual entitled to protection under the Florida Civil Rights

 Act, Chapter 760, Florida Statutes.

        39.     Plaintiff is an employee within the meaning of the Florida Civil Rights Act.

        40.     Plaintiff was a member of a protected class under the FCRA and was qualified

 for her job with Defendant.

        41.     By the conduct described above, Defendant has engaged in unlawful

 employment practices and discriminated against Plaintiff because of Plaintiff’s age.

 Specifically, Defendant discriminated against Plaintiff by terminating Plaintiff’s employment

 with Defendant.




                                            Page 7 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 8 of 10 PageID 8




        42.     The above described acts of age discrimination constitute a violation of the

 Florida Civil Rights Act, for which Defendant is liable.

        43.     Defendant’s unlawful and discriminatory employment practices toward

 Plaintiff were intentional.

        44.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the state-protected rights of Plaintiff.

        45.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, LETTERVA RIESE prays for the following damages against

 Defendant, TRUECORE BEHAVIORAL SOLUTIONS, LLC:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,
                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                 h.     For any other relief this Court deems just and equitable.

                                    COUNT III
                      FLORIDA'S PRIVATE WHISTLEBLOWER'S ACT

        46.     Plaintiff, LETTERVA RIES, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-nine (29).



                                           Page 8 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 9 of 10 PageID 9




        47.      This is an action for damages pursuant to Florida’s Private Whistleblower’s Act

 (“FWA”), §§ 448.101-105, Florida Statutes.

        48.      Plaintiff was an employee of Defendant under the FWA because Plaintiff

 performed services for and under the control and direction of Defendant for wages or other

 remuneration.

        49.      Defendant was Plaintiff’s employer under the FWA because Defendant is a

 private individual, firm, partnership, institution, corporation, or association that employs ten

 (10) or more persons.

        50.      Defendant took a prohibited retaliatory personnel action against Plaintiff, in

 violation of §448.102(3), Florida Statutes, because Plaintiff objected to, or refused to

 participate in, an activity, policy, or practice of Defendant which is in violation of a law, rule,

 or regulation or that Plaintiff had an honest, good-faith belief was in violation of a law, rule,

 or regulation. Specifically, Plaintiff objected to and/or refused to participate in violations of

 federal and Florida law, including, but not limited to: 28 C.F.R. 115.13 and 115.313 and, as a

 result, was disciplined, scheduled to work outside of her normal work hours, and terminated

 from her employment.

        51.      As a result of the retaliatory actions of Defendant, Plaintiff has suffered

 damages including, but not limited to: lost wages, benefits, and other remuneration, emotional

 pain and suffering and other compensatory damages and is requesting all available relief to

 which Plaintiff is entitled as set forth in the WHEREFORE clause below.

        52.      As a result of Defendant’s ‘unlawful acts, Plaintiff has and will continue to

 incur attorneys’ fees, which are recoverable under Section 448.104, Florida Statutes.



                                           Page 9 of 10
Case 8:19-cv-02822-WFJ-AEP Document 1 Filed 11/14/19 Page 10 of 10 PageID 10




          WHEREFORE, Plaintiff demands judgment against Defendant and prays for the

   following relief:

                  a.     Injunction to restrain continued violations of the Act;

                  b.     Reinstatement to the same or an equivalent position;

                  c.     Reinstatement of fringe benefits and seniority rights;

                  d.     Lost wages;

                  e.     Lost benefits;

                  f.     Other remuneration;

                  g.     Attorneys’ fees and costs; and

                  h.     Any other compensatory damages allowable at law.


                                 DEMAND FOR JURY TRIAL

          53.     Plaintiff, LETTERVA RIES, demands a trial by jury on all issues so triable.

                  DATED this 14th day of November 2019.



                                                FLORIN GRAY BOUZAS OWENS, LLC

                                                /s/ Gregory A. Owens________________
                                                GREGORY A. OWENS, ESQUIRE
                                                Florida Bar No.: 51366
                                                greg@fgbolaw.com
                                                WOLFGANG M. FLORIN, ESQUIRE
                                                Florida Bar No.: 907804
                                                wolfgang@fgbolaw.com
                                                16524 Pointe Village Drive
                                                Suite 100
                                                Lutz, Florida 33558
                                                (727) 254-5255
                                                (727) 483-7942 (fax)
                                                Trial Attorneys for Plaintiff


                                           Page 10 of 10
